Name: Commission Regulation (EEC) No 1924/93 of 16 July 1993 on import licences for milk and milk products originating in the African, Caribbean and Pacific States (ACP States) or in the overseas countries and territories (OCT)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 7. 93 Official Journal of the European Communities No L 174/23 COMMISSION REGULATION (EEC) No 1924/93 of 16 July 1993 on import licences for milk and milk products originating in the African, Caribbean and Pacific States (ACP States) or in the overseas countries and territories (OCT) Whereas applications for licences have been made for a total quantity not greater than that available ; whereas, therefore, all applications submitted should be accepted, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricul ­ tural products and certain goods resulting from the processing of agricultural goods originating in the ACP States or in the overseas countries and territories (OCT) ('), as modified by Regulation (EEC) No 297/91 (2), and in particular Article 27 thereof, Whereas Article 4 (4) of Commission Regulation (EEC) No 11 50/90 (3), as modified by Regulation (EEC) No 2975/90 (4), provides that the Commission is to decide to what extent quantities may be awarded in respect of applications for import licences ; whereas, however, imports must not exceed the quotas ; HAS ADOPTED THIS REGULATION : Article 1 Licence applications lodged pursuant to Article 4 of Regulation (EEC) No 1150/90 from 1 to 10 July 1993 and notified to the Commission shall be accepted. Article 2 This Regulation shall enter into force on 23 July 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 July 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 84, 30 . 3 . 1990, p. 85. O OJ No L 36, 8 . 2. 1991 , p. 9 . (3) OJ No L 114, 5 . 5 . 1990, p. 21 . (4) OJ No L 283, 16. 10 . 1990, p. 16 .